DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the After Final filed on 07/07/2022.

Examiner's Statement of reason for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method performed by a network node of a wireless communication network, for communicating at an unlicensed frequency spectrum with a wireless device having a device identity, the method comprises: sending an access grant to the wireless device according to the device identity, granting the wireless device access to an uplink communication channel of the unlicensed frequency spectrum; and receiving data from the wireless device on the granted uplink communication channel, the data comprising information on the identity of the wireless device, thus enabling the network node to detect whether the wireless device that was granted access on the uplink communication channel is a same wireless device as the wireless device from which the data comprising the information on the uplink communication channel was subsequently received; where the information on the identity of the wireless device is jointly encoded with other Uplink Control Information, UCI, information.
The closest prior art, as previously recited, YOU et al. (US 2017/0238272 A1), Anderson et al. (US 2014/0198763 A1), Han et al. (US 2012/0287877 A1), are also generally directed to various aspects of performing contention-based uplink transmission in a wireless communication system. However, none of YOU, Anderson teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 7, 12 and 18. For example, none of the cited prior art teaches or suggest the steps of receiving data from the wireless device on the granted uplink communication channel, the data comprising information on the identity of the wireless device, thus enabling the network node to detect whether the wireless device that was granted access on the uplink communication channel is a same wireless device as the wireless device from which the data comprising the information on the uplink communication channel was subsequently received; where the information on the identity of the wireless device is jointly encoded with other Uplink Control Information, UCI, information.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478